Case 3:19-bk-02798-JAF Doc10 Filed 08/08/19 Page1of4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
In re: Robert Harrison Blaine - “Case No.: 3:19-bk-002798-JAF

Debtor. _ Chapter No. 13

 

DEBTOR’S CHAPTER 13 PLAN

The debtor submits the following Chapter 13 Plan:

1. The future earnings of the Debtor are submitted to the supervision and
control of the Trustee, and the Debtor shall pay the trustee the sum of $1765.92 per
month for a Months One (1) through Eighteen (18) of the plan, then $1654.80 over the
remaining life of the plan, months Nineteen (19) thru Sixty(60).

2. From the payments so received, the Trustee shall make disbursement as
follows:

A. PRIORITY CLAIMS

1, The fees and expenses of the Trustee shall be paid over the life of the plan
at a rate of Ten percent (10%) of the amount of all payments under the plan.

B. SECURED CLAIMS

l. BBA Compass Bank- At the time of filing, this creditor was owed
$45,694 on account number #xxxx8622 that is secured by a line of credit on real property
located at 9431 NW 212 St., Starke, Fl. 32091, Bradford County, Florida, which serves as
the Debtor’s primary residence. The Debtor’s monthly payment on the mortgage is $519
and the Debtors propose to continue paying this amount into the plan each month. The
Trustee shall make regular monthly payments of $519 over the life of the plan. In

addition to the amount stated above, the Debtor owes an arrearage of $18,239 which he
Case 3:19-bk-02798-JAF Doc10 Filed 08/08/19 Page 2of4

proposes to pay at the rate of $303.94 per month over the life of the plan. The Debtor will
pay in total $822.94 per month to this creditor monthly over the life of the plan.

2. Rushmore Loan Management Services- At the time of filing the
Creditor is owed a balance of $39,983 that is secured by a mortgage on real property
located at 9431 NW 212 St., Starke, Fl. 32091, Bradford County, Florida, which serves as
the Debtor’s primary residence. Debtor proposes to pay $666.38 into the plan each
month. The Trustee shall make monthly payments to the creditor over the life of the plan
of $666.38.

B. PRIOTITY UNSECURED CLAIMS
1. At the time of filing, the Debtor owes Attorney Fees of $1800 to Curtis A.
Sanders, P.A. The Debtor Proposes to pay $100 per month on months 1-18 of the plan.

Cc. GENERAL UNSECURED CLAIMS
1. At the time of filing, the debtor scheduled $ 15,919 in general unsecured debt.
The Debtor proposes to make payments pro rata into the plan in month sixty (60) towards
the unsecured class after all secured and priority claims are paid.

D. MISCELLANEOUS PROVISIONS

1, The Debtor does not reject any executory contracts.

2. Title to all property of the estate shall re-vest in the Debtor upon
confirmation of this plan.

3. Any claims filed after October 24, 2019 shall receive no distribution under
the plan unless specifically provided above.

4. Any regular payments made monthly by the Debtor to the trustee pre and
post confirmation for eventual distribution to a secured creditor shall be deemed paid to

the secured creditor as of the date of the payment was received by the Trustee pre and

 
Case 3:19-bk-02798-JAF Doc10 Filed 08/08/19 Page 3of4

post confirmation. In addition, the secured creditors shall not be entitled to accrue interest
on the regular monthly payment made by the debtor to the United States Trustee in
accordance with the plan’s terms even if such regular monthly payment under the plan
deviates from the mortgage payment schedule.

5. All arrearage payments made by the Debtor to the Chapter 13 Trustee
shall be deemed received by the secured creditor when received by the United States
Trustee. All arrearage payments shall be applied to the pre-petition months that were
delinquent. No additional interest shall accrue on arrearage payments timely made by the
Debtor to the trustee pre and post confirmation in accordance with the terms of this plan.

6. No late charge or any charge shall be allowed during the term of the Plan,
provided, however, if there is a reasonable or legitimate increase in annual escrow
requirements for insurance or property tax reimbursements, then the secured creditor
shall only be entitled to such escrow reimbursement if the secured creditor notifies the
Chapter 13 Trustee, the debtor and the debtor’s attorney in writing of the proposed
increase no later than forty-five (45) days prior to the scheduled escrow reimbursement
increase. Otherwise, no such increase shall be valid.

7. Each secured creditor shall retain its lien interest.

Dated this 8th day of _ August , 2019.

 

/s/ Blaine Harrison /s/ Curtis A. Sanders
Debtor Curtis A. Sanders, Esquire
407 West Georgia Street

Starke, FL 32091

Telephone: 904-964-4111
Fax No.: 904-964-5111

Fl. Bar No.: 0625647
Attorney for Debtor
_hesandersfirm/@yahoo.com

 

 
Case 3:19-bk-02798-JAF Doc10 Filed 08/08/19 Page 4of4

Certificate of Service
I hereby certify that a true and correct copy of the foregoing Chapter 13 Plan was
provided electronically or by U.S. Mail, postage prepaid, to all creditors or

interested parties in this case on this 8" day of August, 2019.

/s/ Curtis A. Sanders
Attorney for Debtor

 
